Citation Nr: 1511682	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a compensable disability rating for right ear hearing loss for accrued benefits purposes.

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus for accrued benefits purposes.

4.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Ayanda D. Meachem, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  The Veteran died in November 2008 and the appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant was scheduled to present testimony before a Veterans Law Judge via videoconference in July 2013.  However, the appellant failed to report to the hearing.  As the record does not contain further explanation as to why the appellant failed to report to the hearing, or a request to reschedule the hearing, the Board deems the appellant's request for such a hearing to be withdrawn.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for PTSD, tinnitus, and right ear hearing loss.

2.  On the Veteran's official Certificate of Death, the immediate cause of death was sickle cell disease and the underlying causes were pulmonary embolism, PTSD, and hypertension / hypertensive heart disease (HHD).

3.  The evidence shows that the Veteran's service-connected PTSD contributed to his death.

4.  The Veteran's PTSD was manifested by insomnia, nightmares, tachycardia, night sweats, re-experiencing combat situations, intrusive thoughts, hyperarousal, poor concentration, startle response, isolation, difficulty relating to others, hypervigilance, memory impairment, paranoid delusions, intense depression, obscure and irrelevant speech, impaired impulse control, and unprovoked irritability.

5.  The Veteran's tinnitus was manifested by constant ringing.

6.  The Veteran's right ear hearing loss was manifested by no more than Level VI.

7.  The Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.312 (2014).

2.  The criteria for a compensable evaluation for right ear hearing loss for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.1000, 4.85, Diagnostic Code 6100 (2007, 2014).

3.  The criteria for an initial evaluation in excess of 10 percent for tinnitus for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.1000, 4.87, Diagnostic Code 6260 (2007, 2014).

4.  The criteria for an initial 70 percent rating, but no higher, for PTSD for accrued benefits purposes have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 4.130, Diagnostic Code 9411 (2007, 2014).

5.  The criteria for a grant of a TDIU for accrued benefits purposes have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.1000, 4.16, 4.19 (2007, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a letter sent to the appellant in January 2009, prior to the initial adjudication in August 2009, which informed her of her duty and the VA's duty for obtaining evidence.

VA also has a duty to assist the appellant in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA treatment records, and lay statements have been obtained.

The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims, and no further assistance to develop evidence is required.

Cause of Death

The appellant contends in her January 2009 claim and elsewhere that the Veteran's service-connected PTSD contributed to his death.

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, which the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.

Service connection may be established for the cause of a Veterans death when a service-connected disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The Veteran died in November 2008.  On the Veteran's official Certificate of Death, the immediate cause of death was sickle cell disease and the underlying causes were pulmonary embolism, PTSD, and hypertension / HHD.  At the time of the Veteran's death, service connection was in effect for PTSD, tinnitus, and right ear hearing loss.

In October 2009, Dr. J. Brice Weinberg, a private physician, opined that the Veteran's death "could likely have been precipitated or exacerbated by PTSD and/or sickle cell-hemoglobin C disease."

In March 2010, Dr. Muthiah Sabanayagam, another private physician, opined that the Veteran's PTSD caused autonomic nervous system hyperactivity which "significantly contributed to the death of [the Veteran]."

In June 2010, Dr. Charles Dunham, another private physician, opined that the Veteran's PTSD "contributed to his cardiopulmonary demise."  Dr. Dunham cited the Veteran's complex cardiovascular and cardiopulmonary history, as well as four medical studies from VA and the Journal of the American Medical Association (JAMA) which associate PTSD with heart disease.

The Board acknowledges that negative opinions from two VA examiners are of record.  The first, dated April 2009 with a June 2009 addendum, warrants less probative weight because the examiner provided no rationale for his conclusion that the Veteran's pulmonary embolism did not result from his PTSD.  The second, dated April 2013, warrants less probative weight because although the examiner acknowledged a research link between hypertension and PTSD, she opined that the physician who filled out the Veteran's official Certificate of Death had erred by listing hypertension as a contributing cause of death since the Veteran had no prior diagnosis of hypertension.  The Board finds that the April 2013 examiner's conclusion is predicated on a faulty assumption; namely, that the physician who filled out the Veteran's official Certificate of Death erred in his diagnosis of hypertension.  The mere fact that the Veteran had not previously been diagnosed with hypertension is insufficient to prove that the diagnosis thereof was in error.

Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  The aforementioned opinions from Drs. Weinberg, Sabanayagam, and Dunham are competent because they are qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  The Board further finds that their opinions are the most probative because they considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's service-connected PTSD had a material influence in accelerating his death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Further, VA Fast Letter 13-04 provides that VA shall "Grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death.  If the service-connected disability was a contributory cause of death, as listed on the death certificate, presume that it contributed substantially and materially to the Veteran's death."  For the reasons described above, the Board finds that the presumption is not rebutted, and the Veteran's service-connected PTSD contributed substantially and materially to his death.  See VA Fast Letter 13-04 (Mar. 22, 2013).

Since reasonable doubt has arisen as to the gravamen of the appellant's claim, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  The medical opinions from Drs. Weinberg, Sabanayagam, and Dunham provide the basis for reasonable doubt, and thus service connection for the cause of the Veteran's death is granted.

Accrued Benefits Claims

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  Here, the Board concludes that there was a pending claim at the time of the Veteran's death in November 2008, and the appellant filed her claim for increased ratings for accrued benefits purposes in January 2009.  Specifically, the appellant filed a claim for death compensation in January 2009, and such claim is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.152(b), 3.1000(c).  Therefore, the claim was timely filed within one year of the date of the Veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(a), (c).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  See 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

Regulations provide that where, as here, a claimant who had a pending claim died on or after October 10, 2008, a claim for accrued benefits that is filed by an eligible person is deemed to include a request to substitute if the claim was pending before the agency of original jurisdiction or the Board when the original claimant died.  38 C.F.R. §§ 3.1010(a), (c)(2).  As the Veteran's December 2004 claim was pending at the time of his November 2008 death, the appellant's January 2009 claim qualifies as an eligible request for substitution.  Id.

The Agency of Original Jurisdiction (AOJ) must decide all requests for substitution in the first instance.  38 C.F.R. § 3.1010(e).  Here the AOJ formally notified the appellant of her appointment as the substitution claimant for her spouse by letter dated March 2015.

Higher Rating for Right Ear Hearing Loss

The appellant contends in her January 2012 substantive appeal that the Veteran's right ear hearing loss warranted a compensable disability rating.

The Veteran's hearing loss has been evaluated as noncompensable throughout the appellate period under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service-connected in one ear only, the non-service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. §§ 3.383(a)(3), 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

In a June 2005 VA audiogram, pure tone thresholds, in decibels, were as follows:

June 2005

HERTZ



1000
2000
3000
4000
RIGHT
45
50
65
60

The average decibel loss was 55 in the right ear.  Speech discrimination was noted to be 64 percent in the right ear.  The audiometry test results equate to Level VI hearing in the right ear using Table VI, and Level I in the non-service-connected left ear pursuant to the aforementioned regulation.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level VI hearing in the right ear and Level I hearing in the left ear does not result in a compensable rating.

In evaluating the Veteran's claim for a higher rating, the preponderance of the evidence is against the assignment of a compensable rating for right ear hearing loss.  To the extent that the Veteran's hearing was impaired, the fact that his hearing acuity was less than optimal does not by itself establish entitlement to a compensable disability rating.  To the contrary, under the Rating Schedule a higher rating can be awarded only when loss of hearing had reached a specified measurable level.  Therefore, the preponderance of the evidence is against the claim and entitlement to a schedular compensable evaluation on an accrued basis is not warranted.

Higher Initial Rating for Tinnitus

The appellant contends in her January 2012 substantive appeal that the Veteran's tinnitus warranted a disability rating greater than 10 percent.

The Veteran was rated at 10 percent under DC 6260 for tinnitus as of December 17, 2004, the effective date of service connection.

A 10 percent rating is the highest schedular rating for tinnitus available under the rating criteria.  As such, no higher schedular rating for tinnitus may be assigned.  Therefore, the preponderance of the evidence is against the claim and entitlement to a schedular disability rating in excess of 10 percent for tinnitus on an accrued basis is not warranted.

Higher Initial Rating for PTSD for Accrued Benefits Purposes

The appellant contends in her January 2012 substantive appeal that the Veteran's PTSD warranted a disability rating greater than 50 percent.

The Veteran was rated at 50 percent under DC 9411 for PTSD as of December 17, 2004, the effective date of service connection.

The Veteran's PTSD was evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Following a review of the evidence of record, the Board finds that an initial 70 percent rating is warranted throughout the appeal.

VA provided the Veteran with an examination of his PTSD in July 2005.  The Veteran reported experiencing insomnia, nightmares, tachycardia, night sweats, re-experiencing combat situations, intrusive thoughts, hyperarousal, poor concentration, startle response, isolation, difficulty relating to others, hypervigilance, and depression.  He reported that he had been accused of murder in the 1970s, but that "the result dismissed after [the] court case."  The examiner also found moderate memory impairment.  The examiner found no panic attacks, delusions, hallucinations, obsessional rituals, or suicidal or homicidal ideation.  The VA examiner diagnosed the Veteran with PTSD, assigned a GAF score of 35.

In June 2007, Dr. Sabanayagam found that the Veteran's PTSD symptoms included perceptions that his food "is being poisoned and tampered with," and "that there is witchcraft being practiced among the soldiers of the war particularly to make them go crazy and for them to forget about what happened and the atrocities committed."  Dr. Sabanayagam noted that the Veteran "is sweating profusely during these episodes."  He found that the Veteran's symptoms included paranoid delusions, intense depression, obscure and irrelevant speech, impaired impulse control, and unprovoked irritability.  The Veteran's spouse noted that the Veteran needed to be reminded to bathe and dress.  Dr. Sabanayagam diagnosed the Veteran with PTSD, assigned a GAF score of 34.

In addition to the foregoing, the Veteran obtained regular VA psychiatric treatment during the appeal until February 2007.  VA treating clinicians continued to diagnose PTSD, and assigned GAF scores ranging from a high of 65, in April 2006, to a low of 40, in February 2007. 

The Board notes that the Veteran's history of possible stroke influences his disability picture.  Specifically, the July 2005 VA examiner noted that the Veteran's "case [is] complicated by...medical illness, including a stroke in 1978 that left him with some apparent mild cognitive impairment, speech disruption and impaired memory."  Dr. Sabanayagam likewise noted that the Veteran had a left-sided stroke in 1978.  In January 2006, the Veteran told a treating VA physician that his cognitive impairment started in 1978 after he had a stroke, and has been worsening gradually.  In September 2005, a treating VA physician opined that:

Neurology initially felt that the patient's memory problems were multifactorial including depression, prior alcohol abuse, and possible sleep disorder as well as prior stroke vs ICH [intracranial hemorrhage] by history.  At one point, an EEG [electroencephalogram] was performed which showed mild left temporal slowing and intermittent epileptiform discharges.  This was thought consistent with mild left temporal lobe dysfunction with epileptogenic potential.  However from the best that I can surmise from neurology notes, the patient was later felt not to have a seizure disorder.

Where, as here, the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed mental disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the record lacks clarity on the degree of impairment attributable to the Veteran's PTSD versus his 1978 stroke.  Although the July 2005 VA examiner attributed "mild cognitive impairment, speech disruption and impaired memory" to the stroke, the treating VA physician found in September 2005 that the memory problems were multifactorial, including due to the Veteran's stroke and his depression-or, alternatively, that no seizure disorder existed.  Under these circumstances, the Board finds that the Veteran's stroke symptoms were not conclusively distinguished from his psychiatric symptoms, and thus must be attributed to his service-connected disability.  See Mittleider, supra.

Based on the evidence of record described above, the Board finds that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to such symptoms as: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Thus, a 70 percent rating is assigned.

The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of such a severity as to produce total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as gross impairment in thought processes or communication; persistent hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran was found to have some delusions, and required reminders to perform personal hygiene, the evidence does not show that his delusions were persistent, or that he was unable to maintain minimal personal hygiene once reminded to do so.  Further, although Dr. Sabanayagam opined in June 2007 that the Veteran had total occupational impairment due to his PTSD, the July 2005 VA examiner reasoned that the Veteran's PTSD symptoms were best characterized as "difficulty establishing and maintaining effective work and social relationships because he has difficulty forming and maintaining relationships with others....[but] he has no difficulty understanding commands."  The Board finds that the VA examiner's opinion better reflects the Veteran's disability picture because it contemplates not only his occupational but also his social impairment, which included living with his spouse and maintaining relationships with some of his children.  Therefore, a finding of total occupational and social impairment is not for application.  The Veteran's overall severity did not most nearly approximate the symptoms and severity necessary for a 100 percent rating.  Thus, the 70 percent schedular rating being assigned adequately addresses his PTSD symptomatology throughout the appeal.

Extraschedular Ratings and TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's service-connected hearing loss, tinnitus, and PTSD, including his symptoms and their impact on his occupational and social impairment.  The rating criteria are therefore adequate to evaluate the hearing loss, tinnitus, and PTSD, and referral for consideration of an extraschedular rating is not warranted.  The Board thus finds that the manifestations of the Veteran's symptoms do not qualify as an exceptional or unusual disability picture.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The determination of a single disability as ratable at 60 or 40 percent or more includes consideration of disabilities involving one or more lower extremities as a single disability.  Id.  Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The record reflects that the Veteran was eligible for TDIU consideration on a schedular basis, as his combined disability rating was 70 percent for his various service-connected disabilities, including PTSD, rated 70 percent disabling; tinnitus, rated 10 percent disabling; and right ear hearing loss, rated noncompensable.  38 C.F.R. §§ 4.16(a), 4.25 (2012).

With respect to education, training, and work history, the Veteran told the July 2005 VA PTSD examiner that his highest level of education was the 12th grade.  Prior to military service, the Veteran worked in a factory and mill for two years, and in construction for two years.  After his March 1968 separation from military service, he worked in construction for eight years.

The record also reflects that the Veteran had been unemployed since the late 1970's.  Specifically, in June 2007 the Veteran told Dr. Sabanayagam that he had been unemployed since either 1975 or 1978.  Further, in April 2006 the Veteran told a treating VA physician that he "was surprised that [a civic organization] wanted him to run for one of the offices in the organization.  He states that he did not run.  He did not feel as though he was able to fulfill the responsibilities."

The evidence also demonstrates that the Veteran's service-connected PTSD precluded him from obtaining or maintaining substantially gainful employment.  Specifically, Dr. Sabanayagam opined in June 2007 that the Veteran "does not have the attention, concentration, or memory to work," and that the intensity of his PTSD symptoms rendered him "no longer employable."

Absent any contrary medical opinions, the Board finds that the evidence supports the conclusion that the severity of the Veteran's PTSD would render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  Accordingly, the appeal of this issue for accrued benefits purposes is granted.








ORDER

Service connection for the cause of the Veteran's death is granted.

A compensable evaluation for right ear hearing loss for accrued benefits purposes is denied.

An initial evaluation in excess of 10 percent for tinnitus for accrued benefits purposes is denied.

An initial rating of 70 percent, but no higher, for PTSD for accrued benefits purposes is granted, subject to the applicable criteria governing the payment of monetary benefits.

Subject to the law and regulations governing payment of monetary benefits, a TDIU for accrued benefits purposes is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


